Case 3:18-cv-05414-CRB Document 18-1 Filed 01/16/19 Page 1 of 3
                                         ir'fi T\ II
          Romeo Jonei
          1728/Ocean Ave #251
          San Francisco, CA 94112-173?
     Ik




5•




                                                               OS.

                                                               ^$0




                                                       SSISI
 Case 3:18-cv-05414-CRB Document 18-1 Filed 01/16/19 Page 2 of 3




            G'^e/
^rtxrxc-^ScP; C.K

0 2-    ^
Case 3:18-cv-05414-CRB Document 18-1 Filed 01/16/19 Page 3 of 3




                             iry>




          ,•   •<•
